           Case 3:20-cr-00035-MPS Document 19 Filed 03/18/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

United States of America                     :       Crim. No. 3:20-cr-35-MPS
        Plaintiff                            :
                                             :
v.                                           :
                                             :
Donald Cariati                               :
       Defendant                             :       March 18, 2020

           MOTION TO CONTINUE SENTENCING AND RELATED DEADLINES

          The Defendant, Donald Cariati, hereby moves this Court to continue his June 4,

2020, sentencing to a date in late July 2020. In support thereof, the Defendant represents

the following:

     1.      The Defendant is scheduled to be sentenced on June 4, 2020. Other deadlines

             included the disclosures of the pre-sentence report on April 10 and May 4,

             2020, objections due April 24, 2020, Sentencing Memorandum due May 8,

             2020, and response due May 15, 2020.

     2.      Defense counsel is scheduled to begin evidence in a lengthy, complicated

             murder trial on April 14, 2020 (State v. Richard Dabate, Rockville Judicial

             District, TTD-CR17-0110576-T). The trial is expected to last through the end of

             May. Defense counsel has other sentencings scheduled for June 2020.

     3.      Defense counsel asks for a late July sentencing date so the sentencing may

             take place following the trial. Defense counsel also has concerns about recent

             closures with the coronavirus, and whether that would delay the above trial, or

             would impact a June sentencing date in this case. The Government has no
         Case 3:20-cr-00035-MPS Document 19 Filed 03/18/20 Page 2 of 3




           objection to this request.

   4.      The Defendant executed a waiver of sentencing time on Tuesday, March 17,

           2020, and it will be filed today.

        Wherefore, the Defendant respectfully requests that this Court continue his

sentencing to late July, and continue related deadlines.

                                        THE DEFENDANT,
                                        Donald Cariati

                                  BY     /s/
                                        TRENT A. LaLIMA
                                        Federal Bar No. ct 29520
                                        SANTOS & LaLIMA, P.C.
                                        51 Russ Street
                                        Hartford, CT 06106
                                        Tel. (860) 249-6548
                                        Fax (860) 724-5533




                                               -2-
         Case 3:20-cr-00035-MPS Document 19 Filed 03/18/20 Page 3 of 3




                                      CERTIFICATION

      I hereby certify that on the above date a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                       /s/ _____________________
                                       Trent A. LaLima




                                             -3-
